DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

                                               Claim Status
2.	Claims 1-25 were cancelled. Claims 26-35 had been withdrawn from consideration. Claims 36-45  are under consideration in this Office Action. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 28, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawal of Rejections
4.	The rejection on the grounds of nonstatutory double patenting as being unpatentable over claims 1 and 4 of US Patent 10,238,694 is withdrawn in view of applicants Terminal Disclaimers.




Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 26-35 directed to a non-elected invention wherein the election was made without traverse.  Accordingly, claims 26-35 have been cancelled.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 26-35 are cancelled. 


Allowable Subject Matter
7.	Claims 36-45 are allowed. The claims do not teach of fairly suggest a method of treating graft versus host disease in a subject, the method comprising administering a pharmaceutical composition comprising a purified bacterial mixture comprising two or more bacteria comprising 16S rDNA sequences of at least 95% homology to SEQ ID NO:22, SEQ ID NO:25, SEQ ID NO:27, SEQ ID NO:30, SEQ ID NO:31, SEQ ID NO:32, SEQ ID NO:33, SEQ ID NO:34, SEQ ID NO:40, SEQ ID NO:41, or SEQ ID NO:42 to the subject in an amount sufficient to treat the graft versus host disease.

8.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



                                                                                                                                                                                                    /JANA A HINES/Primary Examiner, Art Unit 1645